Exhibit13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Mingwang Lu, the Chief Executive Officer of CHINA GERUI ADVANCED MATERIALS GROUP LIMITED (the “Company”), DOES HEREBY CERTIFY that: 1.The Company’s Annual Report on Form 20-F for the fiscal year ended December 31, 2013 (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.Information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. IN WITNESS WHEREOF, the undersigned has executed this statement this30th day ofApril, 2014. /s/ Mingwang Lu Mingwang Lu Chief Executive Officer (Principal Executive Officer) A signed original of this written statement required by Section 906 has been provided to China Gerui Advanced Materials Group Limited and will be retained by China Gerui Advanced Materials Group Limited and furnished to the Securities and Exchange Commission or its staff upon request. The forgoing certification is being furnished to the Securities and Exchange Commission pursuant to § 18 U.S.C. Section 1350.It is not being filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
